Citation Nr: 1241353	
Decision Date: 12/04/12    Archive Date: 12/12/12

DOCKET NO.  10-37 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen service connection for Osgood-Schlatter's disease.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran (Appellant or Claimant) had active duty for training from November 1972 to February 1973. 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Veteran testified before a Decision Review Officer (DRO) in August 2010.  A transcript of that hearing is of record.

The Veteran was scheduled to testify before the Board in a hearing at the RO in April 2012; however, on the date of the hearing, the Veteran's representative submitted a statement at the request of the Veteran withdrawing the hearing request. 


FINDINGS OF FACT

1.  In a March 2007 rating decision, the RO denied reopening of service connection for Osgood-Schlatter's disease, because the evidence did not show that a bilateral knee disorder was either incurred in or caused by service, or that a pre-existing bilateral knee disorder was aggravated by service.  

2.  Evidence received since the March 2007 rating decision denying reopening of service connection for Osgood-Schlatter's disease is either cumulative or redundant of the evidence of record at the time of the March 2007 rating decision or does not relate to an unestablished fact necessary to substantiate the claim.


CONCLUSIONS OF LAW

1.  The March 2007 rating decision denying reopening of service connection for Osgood-Schlatter's disease became final.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2012); 38 C.F.R. §§ 20.302, 20.1103 (2012).

2.  Evidence received since the March 2007 rating decision denying reopening of service connection for Osgood-Schlatter's disease is not new and material to reopen the claim.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2012); 38 C.F.R. 
§ 3.156 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  

VA has a duty to notify a veteran of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  In order to meet the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must (1) inform the veteran about the information and evidence necessary to substantiate the claim; (2) inform the veteran about the information and evidence that VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide.  VCAA notice should be provided to a veteran before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The United States Court of Appeals for Veterans Claims (Court) held in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include (1) the veteran's status; (2) the existence of a disability; (3) a connection between the veteran's service and the disability; (4) the degree of disability; and (5) the effective date of the disability.  The Court held that, upon receipt of an application for a service connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim, and to provide the veteran with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id. at 486.  This notice must also inform the veteran that a disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id.

In addition, in Kent v. Nicholson, 20 Vet. App. 1, 11-2 (2006), the Court held that, in the context of an application for reopening, VCAA notice (1) must notify a claimant of the evidence and information that is necessary to reopen the claim and (2) must notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying benefit sought by the claimant.  The Court elaborated that VA is required, in response to an application to reopen, to look at the bases for the denial in the prior decision and send a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  

In this case, a VCAA notice letter sent in April 2009 satisfied the provisions of 
38 U.S.C.A. § 5103(a).  The notice letter informed the Veteran of the reason for the prior denial of his claim, and was provided the definition of new and material evidence.  The letter also informed the Veteran of the evidence necessary to establish the underlying claim for service connection.  The letter also informed the Veteran about the information and evidence that VA would seek to provide, the information and evidence the Veteran was expected to provide, and information regarding the assignment of ratings and effective dates.

The Board finds that all necessary assistance has been provided to the Veteran.  VA has acquired the Veteran's service treatment records, VA treatment records, and private treatment records to assist with the claim.  The Board is not aware of any additional relevant evidence which is available but has not been obtained.  In April 2009, the Veteran requested that VA procure all records regarding his treatment at the Dallas VA Medical Center (VAMC) from 1986.  VA administrative documents indicate that the RO contacted the VAMC to attempt to procure the records identified by the Veteran and, in response, the VAMC informed the RO that the Veteran was not seen at that facility during the identified time period.  In September 2009, the RO issued a formal finding of unavailability, indicating that the VA treatment records identified by the Veteran could not be procured and that any further attempts to procure them would be futile.

In attempts to reopen previously denied claims for service connection, the duty to assist does not include the provision of a medical examination or opinion, unless new and material evidence has been secured.  See 38 C.F.R. § 3.159 (c)(4)(iii) (2012).  In this decision, the Board finds that new and material evidence has not been received in this matter.  Consistent with this finding, in an April 2012 statement, the Veteran admitted that he had not submitted the new and material evidence required to reopen his claim for service connection.  As new and material evidence has not been secured in this matter, the Board finds that there is no duty to provide an examination or medical opinion.  

In view of the foregoing, the Board finds that VA has fulfilled its duties to notify and assist the Veteran in the claim under consideration.  Adjudication of the claim at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Reopening Service Connection for Osgood-Schlatter's Disease

Generally, a claim which has been denied may not thereafter be reopened and allowed based on the same record.  38 U.S.C.A. § 7105.  However, pursuant to 
38 C.F.R. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the VA Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Regardless of the RO's determination as to whether new and material evidence has been submitted, the Board has a jurisdictional responsibility to determine whether a claim previously denied by the RO is properly reopened.  See Jackson v. Principi, 265 F.2d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)).  Accordingly, the Board must initially determine whether there is new and material evidence to reopen the claim for service connection for Osgood-Schlatter's disease.

In order to prevail on the issue of service connection, generally, there must be 
(1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

In a March 1973 rating decision, VA denied the Veteran's original claim for service connection for Osgood-Schlatter's disease.  In that decision, the RO found that the Veteran had experienced Osgood-Schlatter's disease for several years prior to service, that is, that it preexisted service, and that the preexisting disorder was not aggravated by (worsened during) service.  See 38 U.S.C.A. § 1111 (West 2002) and  38 C.F.R. § 3.304 (2012) (the presumption that a veteran is sound at service entrance may be rebutted by evidence that the disorder both preexisted service and was not aggravated by service).  The Veteran subsequently filed several requests to reopen service connection for Osgood-Schlatter's disease.  In each instance, either the RO or the Board has either denied reopening of service connection or reopened service connection and denied the reopened claim on the merits, finding that the Osgood-Schlatter's disease preexisted service and was not aggravated by service.   

Reviewing the evidence received since the March 2007 rating decision that denied the most recent request to reopen service connection, in a June 2009 private treatment record, a private examiner noted bony prominences of the patellar tendon, which was interpreted as consistent with residuals of Osgood-Schlatter's disease.  An X-ray examination showed prominent tibial tubercles, indicative of Osgood-Schlatter's disease.  

At an August 2010 DRO hearing, the Veteran stated that he did not have a knee disorder at the time of his entry into service.  The Veteran indicated that he first experienced knee disorder symptomatology, specifically swelling, during service.  The Veteran stated that he was then taken before a Medical Board who told him that he was not going to be able to complete basic training because he could not pass the running examination.  The Veteran indicated that he was told to sign papers to be discharged from service and that he signed them he was 17 years old and did not understand the situation.  The Veteran stated that he did not believe that he was discharged due to Osgood-Schlatter's disease because a neurosurgeon in Dallas told him that the service examiners did not know what was wrong with him and used Osgood-Schlatter's disease as an excuse to discharge him.  The Veteran indicated that his knees were not his problem, but rather his muscles and nerves.

Reviewing the June 2009 private treatment record that diagnosed Osgood-Schlatter's disease, the Board notes that this record is new in that it was not previously submitted to agency decision makers prior to the March 2007 rating decision; yet, it is not material because it does not relate to an unestablished fact necessary to substantiate the Veteran's claim.  Specifically, the June 2009 private treatment record does not contain any notations either indicating a relationship between the Veteran's currently diagnosed Osgood-Schlatter's disease and an incident of service, or indicating that the Veteran's current Osgood-Schlatter's disease either did not preexist service and or was not permanently worsened (aggravated) by service.  For this reason, the June 2009 private treatment record that is new is not material.

The Board finds that the Veteran's testimony at the August 2010 DRO hearing is both cumulative and redundant of evidence already of record prior to the March 2007 rating decision.  For example, at the August 2010 hearing, the Veteran testified that he did not have a knee disorder at the time of his entry into service and that he first experienced knee disorder symptomatology during service.  The Board notes that the Veteran made similar statements in support of previous claims to reopen service connection.  For example, in testimony at a May 1989 RO hearing, of record at the time of a February 1990 Board decision denying a prior claim to reopen service connection, the Veteran stated that he did not have any knee disorders prior to service and that he first experienced knee disorder symptomatology during basic training.  As the Veteran has written and testified before to the same asserted facts, the Veteran's August 2010 DRO testimony, indicating that he did not have any knee disorder symptomatology prior to service and first experienced such symptomatology during service, is cumulative and redundant of evidence already of record at the time of the most recent denial.

The Board notes that the service treatment records contain a February 1973 record, signed by the Veteran on three separate copies (i.e. in triplicate), in which the Veteran acknowledged that the service Medical Board concluded that he had Osgood-Schlatter's disease which both preexisted service and was not aggravated by service, and acknowledged that he would be discharged from service.  At the August 2010 DRO hearing, the Veteran testified that he was told to sign papers agreeing to be discharged from service, and that he signed them because he was 17 years old and did not understand the situation.  This statement is both cumulative and redundant of evidence already of record at the time of the most recent denial.  Specifically, in August 1999 and September 1999 statements, of record at the time of the March 2007 rating decision, the Veteran stated that he signed papers acknowledging that he had Osgood-Schlatter's disease during service because he was a minor and did not understand what he was signing.  

The Veteran's August 2010 DRO testimony, indicating that he only signed the February 1973 service record, acknowledging the Medical Board's findings and his upcoming discharge from service, due to his minority and his lack of understanding, is again cumulative and redundant of evidence already of record at the time of the most recent denial.  Parenthetically, the Board notes that the Veteran's contentions that he was a minor at time he signed the February 1973 document are not facially plausible.  The Veteran was not a minor at any time during his period of active duty for training because he was 18 years old at the time of his November 1972 entry into service.  See Caluza v. Brown, 7 Vet. App. 498 (1995) (holding that, in weighing credibility of lay evidence, even that recorded in a medical record, VA may consider such elements as interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness).  

Finally, at the August 2010 DRO hearing, the Veteran stated his belief that he was discharged for a reason other than Osgood-Schlatter's disease.  He also indicated that a neurosurgeon in Dallas told him that he was not discharged for Osgood-Schlatter's disease and that the service examiners did not really know what was wrong with him at the time of discharge.  The Veteran suggested that he was discharged due to a muscle and nerve disorder.  First, the Board notes that these statements are not material because they do not relate to an unestablished fact necessary to substantiate the claim for service connection for Osgood-Schlatter's disease.  Specially, as these statements suggest that the Veteran never had Osgood-Schlatter's disease during service, they do not support his contention that his currently diagnosed Osgood-Schlatter's disease was either incurred in or (preexisted and) was aggravated by service.  

Moreover, the Veteran's August 2010 testimony, indicating that he did not have Osgood-Schlatter's disease in service, is cumulative and redundant of evidence of record at the time of the March 2007 rating decision.  Specifically, in a March 1999 statement, of record at the time of the March 2007 rating decision, the Veteran stated that doctors told him after service that he was discharged for a nervous condition that caused weakness in his knees.  As the Veteran has previously put forth as evidence or assertion that he did not have Osgood-Schlatter's disease in service, which assertion was previously rejected, the Board finds that the Veteran's August 2010 DRO testimony that he did not have Osgood-Schlatter's disease in service is cumulative and redundant of evidence already of record at the time of a previous denial.  


As new and material evidence has not been received since the March 2007 denial of the Veteran's claim to reopen service connection for Osgood-Schlatter's disease, the appeal to reopen service connection must be denied.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. 


ORDER

New and material evidence not having been received, the appeal to reopen service connection for Osgood-Schlatter's disease is denied.  




____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


